                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.:      CV 19-08755-PSG (RAO)                               Date:   March 25, 2020
 Title:         Vaughn H. Whitmore v. Federal Bureau of Prisons, et al.



 Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                                     N/A
                  Deputy Clerk                               Court Reporter / Recorder

      Attorneys Present for Plaintiff(s):                Attorneys Present for Defendant(s):

                       N/A                                              N/A

Proceedings:            (In Chambers) ORDER TO SHOW CAUSE RE FAILURE TO FILE
                        NOTICE OF SUBMISSION

        On October 11, 2019, Plaintiff Vaughn H. Whitmore (“Plaintiff”), proceeding pro se, filed
a civil rights complaint (“Complaint”) pursuant to 42 U.S.C. § 1983 and a request to proceed
without prepayment of filing fees (“IFP Request”). Dkt. Nos. 1, 2. The Court granted Plaintiff’s
IFP Request. Dkt. No. 5. The Court ordered Plaintiff to file with the Clerk of Court a Notice of
Submission indicating that all required documents were being submitted to the Court for
forwarding to the United States Marshal for service of the Complaint. Dkt. No. 7. Plaintiff was
ordered to comply with the order by March 12, 2020. Id. However, to date, Plaintiff has not filed
the Notice of Submission, and the Court has not received the required documents.

        The Court’s February 11 Order specifically cautioned Plaintiff that if he did not file the
Notice of Submission and send the Court all required documents for service by March 12, 2020,
the action would be subject to dismissal without prejudice. Dkt. No. 7 at 2.

       In light of the foregoing, IT IS ORDERED that Plaintiff must show cause, in writing, on
or before April 8, 2020, why this case should not be dismissed for failure to prosecute and to
comply with Court orders. Alternatively, Plaintiff may file the Notice of Submission and send the
Court all the required documents for service in accordance with the Court’s February 11 Order.
See Dkt. No. 7.

        Plaintiff’s failure to timely respond to this Order will result in a recommendation that
this case be dismissed.

       IT IS SO ORDERED.
                                                                                            :
                                                               Initials of Preparer         dl


CV-90 (05/15)                       CIVIL MINUTES – GENERAL                              Page 1 of 1
